DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,924,116 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “a second PMOS transistor coupled with a second diode, the second PMOS transistor and the second diode coupled with the first PMOS transistor and the first diode;… a second NMOS transistor coupled with a fourth diode, the second NMOS transistor and the fourth diode coupled with the first NMOS transistor and the third diode” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 3-7 are allowed as being dependent on claim 1.
With respect to claim 8, in combination with other limitations of the claim, the cited prior art fails to teach “the first diode directed inside and the second diode directed inside;… the third diode directed outside and the fourth diode directed outside” 
Claims 9-16 are allowed as being dependent on claim 8.
With respect to claim 17, in combination with other limitations of the claim, the cited prior art fails to teach “turning on the first PMOS transistor and the second PMOS transistor; and while the first PMOS transistor and the second PMOS transistor are on, transmitting an analog gate voltage of a field effect transistor (FET) from a first pin to a second pin through a channel of the first PMOS transistor and a channel of the second PMOS transistor” structurally and functionally interconnected with other limitations as required by claim 17, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 18-21 are allowed as being dependent on claim 17.
Claims 1 and 3-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844